DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/29/2020 as modified by the preliminary amendment filed on 01/30/2021.  Claims 1-19, 22 and 73-79 are now pending in the present application. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/16/2021, 07/12/2021 and 09/01/2021 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-9, 12-18, 22 and 73-79 are rejected under 35 U.S.C. 103 as being un-patentable over Buchheim Patent Application No. :( US 2014/0135042 A1) hereinafter referred as Buchheim, in view of Zhou et al   US Patent Application No.:( US 2015/0371215 A1) hereinafter referred as Zhou.
For claim 1, Buchheim teaches a radio tag wearable by a pet in need of location monitoring (pet collar 36 fig 3A), comprising: 
a processor circuit with a cellular modem configurable to operate in a wake mode and in a sleep mode (paragraphs [0052], lines 4-8 and  [0079], lines 1-4 discloses the processor), in which the cellular modem is configured to default to the sleep mode (paragraph [0197], lines 1-9), and to determine on demand a location of the radio tag (paragraph [0163], lines 1-7); and 
a low-energy Bluetooth radio circuit configured to operate in an always-listening mode, to receive a Bluetooth signal addressable to the radio tag by a unique identifier (paragraph [0258], lines 1-13). However, Buchheim disclose all the subject matter of the claimed invention with the exemption of the received Bluetooth signal, to cause the cellular modem to transition from the sleep mode to the wake mode and to send, to a remote device, a determined current location of the radio tag as recited in claim 1.
Zhou from the same or analogous art teaches the received Bluetooth signal, to cause the cellular modem to transition from the sleep mode to the wake mode and to send, to a remote device, a determined current location of the radio tag (paragraph [0010], lines 21-33) and (paragraph [0017], lines 5-24).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the received Bluetooth signal, to cause the cellular modem to transition from the sleep mode to the wake mode and to send, to a remote device, a determined current location of the radio tag action as taught by Zhou into the locator beacon and radar application for mobile device  of Buchheim.   
The received Bluetooth signal, to cause the cellular modem to transition from the sleep mode to the wake mode and to send, to a remote device, a determined current location of the radio tag can be modify/implemented by combining the received Bluetooth signal, to cause the cellular modem to transition from the sleep mode to the wake mode and to send, to a remote device, a determined current location of the radio tag with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the Bluetooth that receive a command to switch from sleeping mode to active mode helping the device to save energy and perform along duration of the device. 
For claim 2, Buchheim teaches the radio tag, further comprising: a speaker (12 fig 1A) (paragraph [0074], lines 3-9). However, Buchheim disclose all the subject matter of the claimed invention with the exemption of the microphone and an actuation switch actuable by a user or a passerby as recited in claim 2.
Zhou from the same or analogous art teaches the microphone and an actuation switch actuable by a user or a passerby (paragraph [0082], lines 1-8).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the microphone and an actuation switch actuable by a user or a passerby as taught by Zhou into the locator beacon and radar application for mobile device of Buchheim.   
The microphone and an actuation switch actuable by a user or a passerby can be modify/implemented by combining the microphone and an actuation switch actuable by a user or a passerby with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device  of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the microphone that allows a communication between both parties, becoming the system device more efficient and reliable for a better track and communication connection of the device. 
For claim 3, Buchheim disclose all the subject matter of the claimed invention with the exemption of the cellular modem is associated with an IP address and is configured for connection to a remote device via a virtual private gateway recited in claim 3.
Zhou from the same or analogous art teaches the cellular modem is associated with an IP address and is configured for connection to a remote device via a virtual private gateway (paragraph [0017], lines 8-14) and (paragraph [0052], lines 1-18).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the cellular modem is associated with an IP address and is configured for connection to a remote device via a virtual private gateway as taught by Zhou into the locator beacon and radar application for mobile device of Buchheim.   
The cellular modem is associated with an IP address and is configured for connection to a remote device via a virtual private gateway can be modify/implemented by combining the cellular modem is associated with an IP address and is configured for connection to a remote device via a virtual private gateway with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the cellular network that will used to connect remotely with different devices that will use a private network helping to connect and recognize the tag faster and efficiently. 
For claim 4, Buchheim teaches the radio tag, wherein the cellular modem is configured for voice channel connection with a remote device via the virtual private gateway, and the radio tag is enabled to send and receive voice messages when the voice channel connection is open (paragraph [0084], lines 5-9).  
For claim 5, Buchheim teaches the radio tag, further comprising: a global-positioning-system circuit; and wherein the cellular modem is configured to determine the location of the radio tag by obtaining the location from the global-positioning-system (paragraph [0084], lines 9-13). 
For claim 6, Buchheim teaches the radio tag, wherein the cellular modem is configured to determine the location of the radio tag by requesting the location from a remote device via a cellular network (see fig. 5) (paragraph [0087], lines 1-21).  
For claim 7, Buchheim disclose all the subject matter of the claimed invention with the exemption of the memory configured to store a number; and wherein the Bluetooth radio circuit is configured to cause the cellular modem to operate in the wake mode and to call the stored number in response to the Bluetooth signal recited in claim 7.
Zhou from the same or analogous art teaches the memory configured to store a number; and wherein the Bluetooth radio circuit is configured to cause the cellular modem to operate in the wake mode and to call the stored number in response to the Bluetooth signal (paragraph [0110], lines 1-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the memory configured to store a number; and wherein the Bluetooth radio circuit is configured to cause the cellular modem to operate in the wake mode and to call the stored number in response to the Bluetooth signal as taught by Zhou into the locator beacon and radar application for mobile device  of Buchheim.   
The memory configured to store a number; and wherein the Bluetooth radio circuit is configured to cause the cellular modem to operate in the wake mode and to call the stored number in response to the Bluetooth signal can be modify/implemented by combining the memory configured to store a number; and wherein the Bluetooth radio circuit is configured to cause the cellular modem to operate in the wake mode and to call the stored number in response to the Bluetooth signal with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the Bluetooth that receive a command to switch from sleeping mode to active mode helping the device to save energy and perform along duration of the device. 
For claim 8, Buchheim teaches the radio tag, further comprising: a memory configured to store a number and a voice message; and wherein the Bluetooth radio circuit is configured to cause the cellular modem to operate in the wake mode (paragraph [0241], lines 1-4), to call the stored number in response to the Bluetooth signal (paragraph [0262], lines 1-22). However, Buchheim disclose all the subject matter of the claimed invention with the exemption of the stored voice message to an answering remote device associated with the stored number as recited in claim 8.
Zhou from the same or analogous art teaches the stored voice message to an answering remote device associated with the stored number (paragraph [0093], lines 10-15).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the stored voice message to an answering remote device associated with the stored number as taught by Zhou into the locator beacon and radar application for mobile device of Buchheim.   
The stored voice message to an answering remote device associated with the stored number can be modify/implemented by combining the stored voice message to an answering remote device associated with the stored number with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the stored voice message answering remote device helping the device to communicate faster and efficiently. 
For claim 9, Buchheim disclose a radio tag, comprising:
 a housing enclosing a processor circuit, a cellular modem configurable to operate in a wake mode and in a sleep mode (paragraphs [0052], lines 4-8 and  [0079], lines 1-4 discloses the processor) and configured to determine a location of the radio tag (paragraph [0163], lines 1-7); and a low-energy Bluetooth radio circuit configured to operate in an always-listening mode (paragraph [0258], lines 1-13), 
said processor circuit is configured to determine that a quality of a connection with a first remote device is less than a threshold level of quality defining a radio tether (paragraph [0215], lines 1-14), and, in response to determining that the quality of the connection is less than the threshold level of quality (paragraph [0277], lines 1-13) and (paragraph [0281], lines 1-10).  However, Buchheim disclose all the subject matter of the claimed invention with the exemption of the connection variance to cause the cellular modem to operate in the wake mode and to send, to a monitor, the determined location of the radio tag as recited in claim 9.
Zhou from the same or analogous art teaches the connection variance to cause the cellular modem to operate in the wake mode and to send, to a monitor, the determined location of the radio tag (paragraph [0010], lines 21-33) and (paragraph [0017], lines 5-24) and (paragraph [0022], lines 1-9).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the connection variance to cause the cellular modem to operate in the wake mode and to send, to a monitor, the determined location of the radio tag action as taught by Zhou into the locator beacon and radar application for mobile device of Buchheim.   
The connection variance to cause the cellular modem to operate in the wake mode and to send, to a monitor, the determined location of the radio tag can be modify/implemented by combining the connection variance to cause the cellular modem to operate in the wake mode and to send, to a monitor, the determined location of the radio tag with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the Bluetooth that receive a command to switch from sleeping mode to active mode helping the device to save energy and perform along duration of the device. 
For claim 12, Buchheim disclose the radio tag, further comprising the quality of the connection including a power of a Bluetooth signal received by the Bluetooth radio circuit and the threshold level of quality being a threshold level of signal power (paragraph [0215], lines 1-6).
For claim 13, Buchheim disclose all the subject matter of the claimed invention with the exemption of the monitor is a cloud server having an IP address recited in claim 13.
Zhou from the same or analogous art teaches the monitor is a cloud server having an IP address (paragraph [0017], lines 8-14), (paragraph [0052], lines 1-18) and (paragraph [0060], lines 1-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the monitor is a cloud server having an IP address as taught by Zhou into the locator beacon and radar application for mobile device of Buchheim.   
The monitor is a cloud server having an IP address can be modify/implemented by combining the monitor is a cloud server having an IP address with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the cellular network that will used to connect remotely with different devices that will use a private network helping to connect and recognize the tag faster and efficiently.
For claim 14, Buchheim teaches the radio tag, wherein the monitor is a smart phone (paragraph [0005], lines 1-6) and (paragraph [0107], lines 1-2).  
For claim 15, Buchheim teaches the radio tag, wherein the monitor is a cloud server having an IP address accessible on a cellular network via a virtual private gateway (paragraphs [0137], lines 7-10) and (paragraph [0169], lines 1-5).  
For claim 16, Buchheim teaches a method, comprising:
 receiving a Bluetooth signal with a Bluetooth radio circuit (paragraph [0009], lines 1-10); 
transitioning a cellular modem from a lower-power mode to a higher-power mode in response to the received Bluetooth signal (paragraph [0079], lines 10-18) and (paragraph [0088], lines 1-11); and
 sending, to a remote device with the cellular modem (paragraph [0252], lines 1-2).  However, Buchheim disclose all the subject matter of the claimed invention with the exemption of the location of a radio tag that includes the Bluetooth radio circuit and the cellular modem as recited in claim 16.
Zhou from the same or analogous art teaches the location of a radio tag that includes the Bluetooth radio circuit and the cellular modem (paragraph [0052], lines 10-35). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of a radio tag that includes the Bluetooth radio circuit and the cellular modem as taught by Zhou into the locator beacon and radar application for mobile device of Buchheim.   
The location of a radio tag that includes the Bluetooth radio circuit and the cellular modem can be modify/implemented by combining the location of a radio tag that includes the Bluetooth radio circuit and the cellular modem with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the Bluetooth that receive a command to switch from sleeping mode to active mode helping the device to save energy and perform along duration of the device.
For claim 17, Buchheim teaches the method, further comprising operating the Bluetooth radio circuit in an always-listening mode while receiving the Bluetooth signal (paragraph [0079], lines 12-18) and (paragraph [0089], lines 1-9).   
For claim 18, Buchheim teaches a method, comprising:
 determining, with a Bluetooth radio circuit, that a quality of a connection with a first remote device is less than a threshold level of quality (paragraph [0009], lines 1-10); 
6US Ser No. 16950666RESPONSE TO NOTICE OF INCOMPLETE REPLY transitioning a cellular modem from a lower-power mode to a higher-power mode in response to determining that the quality of the connection is less than the threshold level of quality (paragraph [0079], lines 10-18) and (paragraph [0088], lines 1-11). However, Buchheim disclose all the subject matter of the claimed invention with the exemption of the second remote device with the cellular modem, a location of a radio tag that includes the Bluetooth radio circuit and the cellular modem as recited in claim 18.
Zhou from the same or analogous art teaches the second remote device with the cellular modem, a location of a radio tag that includes the Bluetooth radio circuit and the cellular modem (paragraph [0010], lines 21-33), (paragraph [0017], lines 5-24) and (paragraph [0064], lines 10-15).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the second remote device with the cellular modem, a location of a radio tag that includes the Bluetooth radio circuit and the cellular modem as taught by Zhou into the locator beacon and radar application for mobile device of Buchheim.   
The second remote device with the cellular modem, a location of a radio tag that includes the Bluetooth radio circuit and the cellular modem can be modify/implemented by combining the second remote device with the cellular modem, a location of a radio tag that includes the Bluetooth radio circuit and the cellular modem with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the Bluetooth that receive a command to switch from sleeping mode to active mode helping the device to save energy and perform along duration of the device. 
For claim 22, Buchheim teaches a computer-readable medium storing instructions that when executed by a computer circuit cause the computer circuit: 
to cause a Bluetooth radio circuit to determine that a quality of a connection with a first remote device is less than a threshold level of quality (paragraph [0009], lines 1-10); 
to transition a cellular modem from a lower-power mode to a higher-power mode in response to determining that the quality of the connection is less than the threshold level of quality (paragraph [0079], lines 10-18) and (paragraph [0088], lines 1-11). However, Buchheim disclose all the subject matter of the claimed invention with the exemption of the cellular modem to send, to a second remote device, a location of a radio tag that includes the Bluetooth radio circuit and the cellular modem as recited in claim 22.
Zhou from the same or analogous art teaches the cellular modem to send, to a second remote device, a location of a radio tag that includes the Bluetooth radio circuit and the cellular modem (paragraph [0010], lines 21-33), (paragraph [0017], lines 5-24) and (paragraph [0064], lines 10-15).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the cellular modem to send, to a second remote device, a location of a radio tag that includes the Bluetooth radio circuit and the cellular modem as taught by Zhou into the locator beacon and radar application for mobile device of Buchheim.   
The cellular modem to send, to a second remote device, a location of a radio tag that includes the Bluetooth radio circuit and the cellular modem can be modify/implemented by combining the cellular modem to send, to a second remote device, a location of a radio tag that includes the Bluetooth radio circuit and the cellular modem with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the Bluetooth that receive a command to switch from sleeping mode to active mode helping the device to save energy and perform along duration of the device. 
For claim 73, Buchheim teaches the radio tag, wherein the Bluetooth radio transmits a unique radio unit identifier (paragraph [0023]- [0025], lines 1-2). 
For claim 74, Buchheim teaches the radio tag, wherein the radio unit identifier is identifiable by a cloud host server and is discoverable by a community Bluetooth device (paragraph [0169], lines 1-5).7US Ser No. 16950666RESPONSE TO NOTICE OF INCOMPLETE REPLY  
For claim 75, Buchheim teaches the radio tag, which comprises a radio tether tool enabled to measure a radio signal strength of a radio tether and report the signal strength to the monitor (see fig. 12) (paragraph [0156], lines 1-14).   
For claim 76, Buchheim teaches the radio tag, wherein the housing comprises a touch actuation switch actuable by a user or a passerby (paragraph [0104], lines 1-6).    
For claim 77, Buchheim teaches the radio tag, wherein the touch actuation switch is a homing button that actuates a notification to a remote device (paragraph [0088], lines 8-11) and (paragraph [0104], lines 1-6).     
For claim 78, Buchheim teaches the radio tag, the processing circuit comprising a and a speaker (12 fig 1A) (paragraph [0074], lines 3-9). However, Buchheim disclose all the subject matter of the claimed invention with the exemption of the microphone and touch actuation switch is configured to actuate a voice connection over a virtual private gateway between a user and a passerby as recited in claim 78.
Zhou from the same or analogous art teaches the microphone and touch actuation switch is configured to actuate a voice connection over a virtual private gateway between a user and a passerby (paragraph [0082], lines 1-8).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the microphone and touch actuation switch is configured to actuate a voice connection over a virtual private gateway between a user and a passerby as taught by Zhou into the locator beacon and radar application for mobile device of Buchheim.   
The microphone and touch actuation switch is configured to actuate a voice connection over a virtual private gateway between a user and a passerby can be modify/implemented by combining the microphone and touch actuation switch is configured to actuate a voice connection over a virtual private gateway between a user and a passerby with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the Bluetooth that receive a command to switch from sleeping mode to active mode helping the device to save energy and perform along duration of the device. 
For claim 79, Buchheim  teaches the radio tag, wherein the housing is wearable attachable to a pet in need of location management services (paragraph [0278], lines 1-4).  
For claim 10 and 11, Buchheim Patent Application No. :( US 2014/0135042 A1) hereinafter referred as Buchheim, in view of Zhou et al   US Patent Application No.:( US 2015/0371215 A1) hereinafter referred as Zhou, in further view of Walden et al   US Patent Application No.:( US 2018/0109928 A1) hereinafter referred as Walden.
For claim 10, Buchheim disclose all the subject matter of the claimed invention with the exemption of the quality of the connection including a strength of a Bluetooth signal received by the Bluetooth radio circuit and the threshold level of quality being a threshold level of signal strength as recited in claim 10.
Zhou from the same or analogous art teaches the quality of the connection including a strength of a Bluetooth signal received by the Bluetooth radio circuit and the threshold level of quality being a threshold level of signal strength (paragraph [0092], lines 1-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the quality of the connection including a strength of a Bluetooth signal received by the Bluetooth radio circuit and the threshold level of quality being a threshold level of signal strength as taught by Zhou into the locator beacon and radar application for mobile device of Buchheim.   
The quality of the connection including a strength of a Bluetooth signal received by the Bluetooth radio circuit and the threshold level of quality being a threshold level of signal strength can be modify/implemented by combining the quality of the connection including a strength of a Bluetooth signal received by the Bluetooth radio circuit and the threshold level of quality being a threshold level of signal strength with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the quality of the connection including a strength of a Bluetooth signal that will help the user to communicate more effiecntly with a better QOS. 
 For claim 11, Buchheim disclose all the subject matter of the claimed invention with the exemption of the quality of the connection including an amplitude of a Bluetooth signal received by the Bluetooth radio circuit and the threshold level of quality being a threshold level of signal amplitude as recited in claim 11.
Zhou from the same or analogous art teaches the quality of the connection including an amplitude of a Bluetooth signal received by the Bluetooth radio circuit and the threshold level of quality being a threshold level of signal amplitude (paragraph [0092], lines 13-24).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the quality of the connection including an amplitude of a Bluetooth signal received by the Bluetooth radio circuit and the threshold level of quality being a threshold level of signal amplitude as taught by Zhou into the locator beacon and radar application for mobile device of Buchheim.   
The quality of the connection including an amplitude of a Bluetooth signal received by the Bluetooth radio circuit and the threshold level of quality being a threshold level of signal amplitude can be modify/implemented by combining the quality of the connection including an amplitude of a Bluetooth signal received by the Bluetooth radio circuit and the threshold level of quality being a threshold level of signal amplitude with the device. This process is implemented as a hardware solution or as firmware solutions of Zhou into the locator beacon and radar application for mobile device of Buchheim.  As disclosed in Zhou, the motivation for the combination would be to use the quality of the connection including a strength of a Bluetooth signal that will help the user to communicate more effiecntly with a better QOS.
Allowable Subject Matter
Claims 19 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20220093241-A1
Scanlin; Joseph
US-20150332031-A1
Mistry; Pranav
US-20150156567-A1
Oliver; Ian James
US-20140139454-A1
Mistry; Pranav
US-20140139637-A1
Mistry; Pranav
US-20140143785-A1
Mistry; Pranav
US-20140143737-A1
Mistry; Pranav
US-20030104848-A1
Brideglall, Raj
US-20050134459-A1
Glick, Larry D.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642